UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 03-7653




In re:    LUCKY IRORERE,

                                                        Petitioner.




          On Petition for Writ of Mandamus. (CA-03-538)


Submitted: February 12, 2004             Decided:   February 20, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lucky Irorere, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lucky Irorere petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2241 (2000) petition.          He seeks an order from this court

directing the district court to rule on his petition.         Our review

of the district court’s docket sheet reveals that the magistrate

judge issued a recommendation on November 17, 2003, and that, after

seeking   and   receiving   an   extension   of   time,   Irorere   filed

objections on January 14, 2004.      Accordingly, because the case is

progressing in a timely manner, we deny the mandamus petition.         We

grant leave to proceed in forma pauperis.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          PETITION DENIED




                                  - 2 -